Appellant again urges the insufficiency of the evidence and requests a re-examination of the facts. This has been done. On the night of the transaction out of which this prosecution grew a dance was in progress incident to a marriage. The sheriff, Hunt, and his deputy, Weston, were concealed in a thicket about two hundred yards from the house where the dance was going on. Four Mexicans left the dance and came down the road together toward the point where the officers were concealed. When within forty or fifty yards of the thicket three of them stopped and one came on to the thicket. He was recognized by the sheriff as the appellant about the time he got to the thicket; *Page 193 
the deputy recognized him as he was returning to the group of Mexicans who had stopped. Appellant came to the thicket at a point near where the officers were concealed. They could hear the brush "rattling," as they expressed it. In about a minute appellant turned and started back towards the other Mexicans, and the officers quietly followed him. When appellant reached the three who had remained up the road the officers heard the noise of a cork being removed from a bottle, whereupon the sheriff threw his flash light upon the group and saw appellant hurl the bottle through the air. It was found to contain intoxicating liquor. Deputy Weston while testifying was asked the following question, "Just before you saw the bottle in the air, bottle going through the air, did you see Manuel Franco do anything just before that time, just before you saw the bottle in the air?" to which he answered, "Well, I seen him run back up to the crowd with something in his hand."
We think the only reasonable conclusion which can be reached from the circumstances related by the officers is that appellant knew the liquor was in the thicket either from placing it there himself or being informed of its presence and that he and his friends left the place of the dance to get a drink. That for some reason not disclosed (for appellant offered no evidence whatever) appellant left his friends in the road, went some forty or fifty yards, secured the liquor and returned with it the same distance to his friends, when he was apprehended. We think the theory argued by appellant as deducible from the evidence that some of the other parties may have had and produced the bottle, not a reasonable deduction considering all the facts. Our opinion, we think, does not contravene the principle which forbids a conviction based on circumstantial evidence from which other conclusions consistent with innocence may with as much certainty be reached as the conclusion of guilt.
The motion for rehearing is overruled.
Overruled.